Citation Nr: 1030513	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  04-22 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran retired from active duty in January 1993 with almost 
30 years active duty.  

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, Florida 
(RO) which denied service connection for bilateral hearing loss 
and tinnitus because new and material evidence had not been 
received to reopen the claims. 

The Veteran testified at a June 2006 Board hearing; the hearing 
transcript has been associated with the claims file.  

In a June 2007 Board decision, the Board reopened and remanded 
the Veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  The Board remanded the case again in March 
2009.  The case is once again before the Board for review.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is etiologically related 
to active service.

2.  The Veteran's tinnitus is etiologically related to active 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  In a November 2002 letter, VA 
informed the Veteran of the evidence necessary to substantiate 
his claim, evidence VA would reasonably seek to obtain, and 
information and evidence for which the Veteran was responsible.  

A June 2007 letter provided the Veteran with notice of the type 
of evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this notice, 
the Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO cured any VCAA notice deficiency by issuing the 
corrective notice in June 2007 letter.  The RO readjudicated the 
case in an October 2008 supplemental statement of the case 
(SSOC).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a statement of the case (SOC) 
or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the SOC 
or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA treatment records, 
and VA examinations have been associated with the claims file.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination and supplemental opinion 
obtained in this case are not adequate.  As the Board will 
discuss below, the August 2008 and July 2009 VA examiners failed 
to comment on pertinent findings in the service treatment 
records, they failed to comment on the Veteran's in-service noise 
exposure without hearing protection, and they failed to comment 
on findings pertaining to mild, high frequency hearing loss in 
service.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  
The VA examiners also failed to adequately discuss credible lay 
evidence in this case.  Although the July 2009 VA examiner failed 
to comply with the terms of a March 2009 Board remand in this 
case, because the Board is granting the Veteran's claims, the 
Board finds no prejudice in proceeding with a decision on this 
case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to be 
avoided).  VA has provided the Veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The Veteran and his representative have 
not made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2009).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may be 
presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Impaired hearing will be considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2008).  Nevertheless, in Hensley v. Brown, 5 Vet. App. 155 
(1993), the United States Court of Appeals for Veterans Claims 
(Court) held that, even though disabling hearing loss may not be 
demonstrated at separation, a veteran may nevertheless establish 
service connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  In addition, the threshold for normal hearing is from 
zero to 20 decibels, and that higher threshold levels indicate 
some degree of hearing loss.  Id. (citing Current Medical 
Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 
110-11 (1988)). 

Service medical records show that the Veteran had an increase in 
hearing loss during service.  The Veteran's service medical 
records did not reflect a hearing loss disability for VA 
purposes; however, a diagnosis of hearing loss was noted in the 
service medical records.  See 38 C.F.R. § 3.385.  

The Veteran's November 1962 enlistment examination did not 
reflect any hearing loss.  Whispered voice testing was 15/15 
bilaterally.  

On the authorized audiological evaluation in March 1963, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
0 (10)
0 (10)
0 (5)
LEFT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
-5 (0)

The Board notes that prior to November 1967, audiometric results 
in service department records were reported in standards set 
forth by the American Standards Association (ASA).  Those are the 
figures on the left in each column and are not in parentheses.  
Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses. 

The March 1963 audiological evaluation report noted that the 
Veteran had noise exposure related to jet aircraft, and that his 
job was as an instrument repairman.  The report further noted 
that ear protection was not worn.

On the authorized audiological evaluation in April 1970, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
5
0
0
0

On the authorized audiological evaluation in April 1971, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

On the authorized audiological evaluation in March 1974, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
20
LEFT
15
5
10
20
15

The examiner noted that the Veteran had hearing loss in the left 
ear, minimal, non-disqualifying.

On the authorized audiological evaluation in May 1974, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
20
LEFT
10
0
0
10
10

On the authorized audiological evaluation in April 1975, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
20
LEFT
5
5
5
10
10


On the authorized audiological evaluation in April 1978, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
15
LEFT
5
5
5
10
5

On the authorized audiological evaluation in April 1979, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
10
10
LEFT
0
0
0
10
15

On the authorized audiological evaluation in October 1986, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
15
25
LEFT
10
5
5
15
15

The examiner noted that the Veteran had mild, high frequency 
hearing loss.  It was recommended that the Veteran wear hearing 
protection in hazardous noise areas. 

An April 1993 VA audiological examination, completed just three 
months after the Veteran's separation from service notes that the 
Veteran had a history of hearing loss on hearing tests completed 
in service.   In April 1993, puretone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
20
LEFT
10
10
10
20
20

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  The Veteran also reported having bilateral 
tinnitus at the time of the April 1993 VA examination with an 
unknown date of onset.  

A September 2001 VA audiology report diagnosed the Veteran with 
sensorineural hearing loss.  Graphs of the Veteran's audiological 
evaluation were associated with the report, but may not be 
interpreted by the Board.  See Kelly v. Brown, 7 Vet. App. 471, 
(1995) (holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).

A September 2002 VA audiology consultation noted a history of 
military and industrial noise exposure.  The Veteran reported 
bilateral high pitched tinnitus.  The audiologist stated that a 
handicapping degree of sensorineural hearing loss was documented 
during that day's hearing evaluation.  Audiometrics revealed 
bilateral sensorineural hearing loss.  Speech discrimination 
ability was 72 percent bilaterally; the audiologist did not 
indicate if the speech recognition scores were assessed with the 
Maryland CNC Test.  See 38 C.F.R. § 3.385.  

In a June 2004 lay statement, the Veteran reported that he had 
extensive exposure to engine noise in service because one of his 
duties involved running engines at high RPMs to test the various 
instruments in the cockpit of the aircraft.  He submitted 
certificates of training in support of his contention, showing 
that he was certified as an instrument repairman in service.  

During a June 2006 Board hearing, the Veteran reported that he 
had 30 years active duty.  When he first joined the military, he 
worked on aircraft as an instrument repairman.  He reported that 
part of his job involved actually going into an engine. He 
reported that he was exposed to a lot of noise in that manner, 
and on a daily basis.  Thereafter, he was transferred and worked 
with computers.  He stated that computers were new at that time 
and the machines were noisy.  The Veteran retired from the Air 
Force in January 1993.  The Veteran reported that he did not have 
any post-service noise exposure.  

During the June 2006 Board hearing, the Veteran reported that he 
first noticed ringing in the ears early on in his military 
career.  He believed it was due to prescribed aspirin he took for 
pain.  The Veteran also recalled being in close proximity to a 
loud explosion while stationed in Thailand in 1968.  He was 
playing cards with friends at the time, and the explosion was 
strong enough to knock him on the floor off of a chair.  The 
Veteran reported noticing tinnitus was while he was stationed in 
England.  He recalled going to see a military doctor because 
tinnitus was bothering him at night; he was given a sedative for 
sleep.  He indicated that this occurred around 1970.  The Veteran 
stated that tinnitus was constant while he was in service.  He 
reported inquiring about tinnitus in the late 1980s, hoping that 
they had a cure for it.  He reported that he continued to have 
ongoing tinnitus after his separation from service. 

An August 2008 VA audiological examination included a review of 
the claims file.  The VA audiologist stated that the Veteran's 
entry audiogram, a March 1977 hearing evaluation, and an April 
1993 hearing evaluation revealed normal hearing.  He stated that 
a September 2002 hearing evaluation revealed mild to severe 
hearing loss in the right ear and mild to moderate hearing loss 
in the left ear.  The VA examiner stated that the Veteran made no 
mention of tinnitus during his examination.  The Veteran reported 
high noise exposure secondary to being an aircraft instrument 
repairman, and in doing two years as a key punch operator.  He 
did not identify other military noise exposure during his 
examination.  The Veteran reported full retirement after 1993.  
There was no report of recreational or occupational noise 
exposure.  The VA examiner found that there was no history of 
tinnitus.  In August 2008, puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
55
70
80
LEFT
30
35
50
65
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 86 percent in the left ear.  The 
Veteran had mild to severe sensorineural hearing loss 
bilaterally.  The August 2008 VA examiner found that the 
Veteran's hearing loss was less likely as not caused by or a 
result of military service.  He reasoned that the Veteran's in-
service hearing evaluations clearly showed normal hearing at the 
500 Hertz to 4000 Hertz rage.  

In March 2009, the Board remanded the case for a supplemental VA 
opinion, finding that the August 2008 VA opinion was 
insufficient.  In that regard, the August 2008 VA examiner based 
his opinion on in-service hearing evaluations which reflect 
"normal hearing".  Service treatment records, however, reflect 
a discernable decrease in the Veteran's hearing during his period 
of service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  In-
service noise exposure and hearing loss was further noted in the 
Veteran's service treatment records.  A November 1963 
audiological evaluation report noted that the Veteran had noise 
exposure related to jet aircraft, and that his job was as an 
instrument repairman.  The report noted that ear protection was 
not worn.  A March 1974 examiner noted that the Veteran had 
hearing loss in the left ear, minimal, non-disqualifying.  An 
October 1986 examiner noted that the Veteran had mild, high 
frequency hearing loss.  It was recommended that the Veteran wear 
hearing protection in hazardous noise areas.  The August 2008 VA 
examiner did not address these in-service findings.  The examiner 
did not fully address the Veteran's claim for tinnitus, stating 
that there was no history of tinnitus.  The Veteran, however, 
reported bilateral tinnitus during an April 1993 audiological 
evaluation and in subsequent VA audiological evaluations.  

The March 2009 remand order emphasized that the VA examiner 
should specifically comment on findings in the service treatment 
records which indicated a decrease in the Veteran's hearing 
during his period of service, findings pertaining to mild, high-
frequency hearing loss, and evidence revealing in-service noise 
exposure without the use of hearing protection.  

A July 2009 VA examiner stated that the Veteran's hearing loss 
and tinnitus were not cause by or a result of military service.  
The VA examiner stated, as a rationale for the opinion rendered, 
that in-service hearing evaluations clearly show normal hearing 
at the 500 to 4000 Hertz range.  The VA audiologist stated that 
the Veteran's February 1963 entry audiogram, a hearing test in 
March 1977, and a discharge hearing evaluation in April 1993 
revealed normal hearing.  He stated that to date, there was no 
evidence of delayed onset hearing loss bilaterally.  He stated 
that there was no evidence of any tinnitus.  With regard to 
tinnitus, the VA examiner stated that the date and circumstances 
of tinnitus onset did not match the Veteran's period of military 
service.  The VA examiner then provided medical research which 
explained how to differentiate between chronic versus periodic 
tinnitus, and identified several potential causes of tinnitus, 
along with additional references without providing any additional 
comments as to how this particular research applied to this 
particular Veteran's case. 

According to the United States Court of Appeals for Veterans 
Claims (Court or CAVC), "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board. Id.  The Board finds that both the August 
2008 VA opinion and the July 2009 VA opinion are of little 
probative value in this case.  The Board has already provided a 
discussion, above, of why the August 2008 VA opinion was 
insufficient.  The Board notes, however, that August 2008 
audiological testing is probative in this case, in identifying 
whether the Veteran has a current hearing loss disability.   

The July 2009 VA examiner largely reiterated findings from the 
August 2008 opinion, stating that the Veteran's service treatment 
records clearly show normal hearing at the 500 to 4000 Hertz 
range.  In doing so, he cited a February 1963 entry audiogram, a 
March 1977 hearing evaluation, and an April 1993 discharge 
audiogram.  The Board notes, however, that the Veteran's entry 
audiogram was completed in November 1962, and there is no 
audiometric data of record dated in either February 1963 or March 
1977.  The April 1993 discharge audiogram referenced by the VA 
examiner was a hearing evaluation completed in conjunction with a 
VA compensation and pension examination a few months after the 
Veteran's discharge.  The VA examiner, significantly, failed to 
address findings in audiological evaluations dated in March 1963, 
April 1970, April 1971, March 1974, April 1975, April 1978, April 
1979, and October 1986, which indicated a noticeable increase in 
threshold levels from the Veteran's period of service up until 
just three months after his separation from service.  The VA 
examiner also failed to discuss specific notations in the 
Veteran's service treatment records showing noise exposure 
related to jet aircraft without ear protection in March 1963, 
minimal, non-disqualifying left ear hearing loss in March 1974, 
and mild, high frequency hearing loss in October 1986.  Although 
the July 2009 VA examiner found no evidence of any tinnitus, he 
failed to discuss the Veteran's diagnosis of tinnitus during an 
April 1993 VA examination and failed to address the Veteran's lay 
statements with regard to tinnitus in service.  To be adequate, a 
medical opinion must be based upon an accurate factual premise.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This includes 
considering a veteran's lay assertions of symptomatology that he 
is competent to observe, unless the Board has explicitly found 
that the assertions are not credible.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).  Both August 2008 and July 2009 VA examiners 
failed to address objective findings in the service treatment 
records as well as credible lay evidence in this case.  In light 
of the foregoing the Board finds that the August 2008 and July 
2009 VA opinions are not probative with respect to identifying 
the etiology of the Veteran's bilateral hearing loss and 
tinnitus.  

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")). 
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  The 
relevance of lay evidence is not limited to the third situation, 
but extends to the first two as well. Whether lay evidence is 
competent and sufficient in a particular case is a fact issue.  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  

The Veteran has reported significant in-service noise exposure to 
jet engines during the beginning of his period of military 
service.  He also identified additional noise exposure during an 
explosion, and while working with early computing machinery in 
service.  The Veteran also reported noticing tinnitus early in 
his military career, he described inquiring about tinnitus to a 
military physician on at least two occasions, and he reported 
that he had tinnitus throughout the remainder of his time in 
service and consistently after service. 

The Board finds, first, that the Veteran is competent to report 
noise-exposure to jet engines in service.  He is also competent 
to report close contact with an explosion, and exposure to loud 
computing machinery in service.  The Board finds that the 
Veteran's testimony in this regard is credible.  The Veteran's 
reported noise exposures are consistent with the circumstances of 
his service; and his exposure to jet engine noise without the use 
of ear protection was specifically documented in service 
treatment records in conjunction with a hearing examination.  

Secondly, the Veteran is competent to report noticing tinnitus 
early in service.  The Veteran is also competent to report 
specific incidents in which he sought treatment for tinnitus.  
The Board finds that the Veteran's statements are credible as 
well.  In this regard, the Board finds it notable, that the 
Veteran reported bilateral constant tinnitus at the time of an 
April 1993 VA examination completed just three months after his 
separation from service.  He also reported that tinnitus 
sometimes caused him to wake-up at night.  The Board finds that 
this medical evidence lends further support to the Veteran's 
reports of tinnitus in-service. 

The Veteran's August 2008 VA audiological examination reflects 
current hearing loss in accordance with 38 C.F.R. § 3.385.  The 
Veteran is shown by both credible lay evidence and objective 
evidence contained in service treatment records to have 
significant in-service noise exposure to jet engines.  The Board 
finds it notable that the Veteran exhibited some degree of 
hearing loss in service; mild, high frequency hearing loss was 
identified the time of the Veteran's 1986 in-service audiometric 
examination.  The Veteran also exhibited a noticeable increase in 
threshold levels at the time of an April 1993 VA examination 
completed just three months after his separation in service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).  The April 1993 VA 
audiological examination notes that the Veteran had a history of 
hearing loss on hearing tests completed in service.  The Veteran 
is not shown to have any post-service noise exposure, and the 
record shows that the Veteran retired from work after his 
separation from service.  Because there is objective evidence of 
notations of bilateral hearing loss in service, non-compensable 
in degree at that time, and this hearing loss was associated with 
documented in-service noise exposure, the Board finds, resolving 
the benefit of the doubt in favor of the Veteran, that the 
service connection for bilateral hearing loss is warranted.   See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2009).   

The Veteran reported having the onset of tinnitus in service, and 
reported that he continued to have tinnitus throughout service 
and thereafter.  An April 1993 VA examination completed within 
months of the Veteran's separation of service also documents 
tinnitus.  Based on credible lay evidence presented by the 
Veteran, which is further supported by objective medical evidence 
of record, the Board finds that tinnitus was incurred in service.  

C.  Conclusion

The Veteran has been diagnosed with bilateral hearing loss and 
tinnitus.  Service medical records indicate bilateral hearing 
loss was incurred in service.  Credible lay evidence establishes 
that the Veteran's tinnitus was incurred in service.  Therefore, 
the Board concludes that the evidence supports a finding that the 
Veteran has bilateral hearing loss etiologically related to 
active service.  The evidence supports a finding that the Veteran 
has tinnitus etiologically related to active service.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


